[Cite as State v. Fisher, 2012-Ohio-2394.]



                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA



                               JOURNAL ENTRY AND OPINION
                                        No. 97685



                                       STATE OF OHIO

                                                      PLAINTIFF-APPELLEE

                                                vs.

                                       ARTURO FISHER
                                                      DEFENDANT-APPELLANT




                                             JUDGMENT:
                                              AFFIRMED


                                     Criminal Appeal from the
                              Cuyahoga County Court of Common Pleas
                                       Case No. CR-499991

        BEFORE: Stewart, P.J., Boyle, J., and Rocco, J.

        RELEASED AND JOURNALIZED:                     May 31, 2012
FOR APPELLANT

Arturo Fisher, Pro Se
Inmate No. A541-793
Mansfield Correctional Institution
P.O. Box 788
Mansfield, OH 44901


ATTORNEYS FOR APPELLEE

William D. Mason
Cuyahoga County Prosecutor

BY: James M. Price
Assistant County Prosecutor
The Justice Center
1200 Ontario Street, 8th Floor
Cleveland, OH 44113
MELODY J. STEWART, P.J.:

       {¶1} This case came to be heard upon the accelerated calendar pursuant to App.R.

11.1 and Loc.R. 11.1, the record from the Cuyahoga County Court of Common Pleas, and

the briefs and oral arguments of counsel.

       {¶2} Defendant-appellant Arturo Fisher filed a postsentence motion for

resentencing from his 2008 conviction for rape with a sexually violent predator

specification.   The court sentenced Fisher to a prison term of ten years to life, and

Fisher’s motion argued that the sentence was void because he was found guilty of

committing rape under R.C. 2907.02(A)(2) and that a life sentence could only be imposed

for those offenders who violated R.C. 2907.02(A)(1).

       {¶3} The court correctly rejected Fisher’s arguments because the sexually violent

predator specification meant that he had to be sentenced pursuant to R.C.

2971.03(A)(3)(d)(ii).   That section required the court to “impose an indefinite prison

term consisting of a minimum term fixed by the court that is not less than ten years, and a

maximum term of life imprisonment.” Fisher’s sentence, ten years to life, fell within the

statutory limit and was, in fact, the minimum sentence that the court could impose.

       {¶4} Judgment affirmed.

       It is ordered that appellee recover of appellant its costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the Cuyahoga

County Court of Common Pleas             to carry this judgment into execution.        The
defendant’s conviction having been affirmed, any bail pending appeal is terminated.

Case remanded to the trial court for execution of sentence.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




MELODY J. STEWART, PRESIDING JUDGE

MARY J. BOYLE, J., and
KENNETH A. ROCCO, J., CONCUR